Citation Nr: 1301710	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  10-15 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for a right knee disability.  

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to an increased rating for residuals of left knee surgery, currently evaluated as 10 percent disabling.  

7.  Entitlement to a finding of total disability based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

Although the claims pertaining to hearing loss and a right knee disability were certified as ones of service connection, the claims were the subject of prior final denials.  The issues have been recharacterized to comport with the evidence of record.  

A March 2010 rating decision reflects that separate disability evaluations were assigned for left knee instability and a left knee scar associated with the left knee surgery residuals.  The Veteran has not expressed disagreement with these separately awarded disability evaluations.  Accordingly, the issues are not included in this appeal.

A claim for increased evaluation includes a claim for a TDIU where there is evidence of record regarding unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record raises the issue of entitlement to a TDIU and the issue is reflected above to comport with the evidence of record.

The issues of entitlement to service connection for hearing loss and a right knee disability, along with the issue of entitlement to a higher evaluation for left knee surgery residuals and a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed May 1993 rating decision, the application to reopen the claim for service connection for hearing loss was denied on the grounds that it was not shown during service or within the initial year after separation.  That decision is now final.

2.  Evidence received since May 1993 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim for service connection for hearing loss.  

3.  In an unappealed January 1990 rating decision, service connection for a right knee disability was denied on the grounds that a current right knee disability was not shown.  That decision is now final.

4.  Evidence received since January 1990 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim for service connection for a right knee disability.  

5.  The Board resolves reasonable doubt in the Veteran's favor by finding that tinnitus is etiologically related to active service. 



CONCLUSIONS OF LAW

1.  The criteria for reopening a previously denied claim of service connection for hearing loss are met.  38 U.S.C.A. §§ 5107, 5108, 7105 (West Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a) (2012).

2.  The criteria for reopening a previously denied claim of service connection for a right knee disability are met.  38 U.S.C.A. § 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2012). 

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopened Claims

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is reopening the claims for service connection for hearing loss and a right knee disability.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Criteria for Reopening a Claim

When the RO has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed except as may be provided by regulations not inconsistent with this title.  38 U.S.C.A. § 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012). 

Analysis

A.  Hearing Loss

The RO denied reopening the claim of entitlement to service connection for hearing loss in a May 1993 rating decision.  Notice of the determination was issued in that same month.  No appeal was filed and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the April 1981 determination.  

Although service personnel records were associated with the claims folder in June 1993, the records do not reflect hearing loss or a link between hearing loss and service.  See 38 C.F.R. § 3.156(c)(1)(i).  Thus, the May 1993 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.302 (2012).  

Nevertheless, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

Evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence associated with the claims folder since the RO's May 1993 rating decision consists of VA medical records, to include a May 2001 VA treatment record noting a history of having come under mortar attack and sniper fire in Vietnam, and a December 2011 rating decision reflects that service connection for PTSD was granted, in part, based on the in-service experiences.  A February 2004 record notes a healed hole in the left ear and that his right ear was traumatized by artillery fire; and a March 2004 record notes a history of combat in Vietnam.  Further, service connection for tinnitus due to loud noise exposure during service is granted in this decision.  

The additional evidence added to the record raises a reasonable possibility of substantiating the claim for service connection for hearing loss and reopening the claim is warranted.  

B.  Right Knee

In an unappealed January 1990 rating decision, the RO denied service connection for a right knee disability.  

The Veteran did not submit a notice of disagreement to the January 1990 rating decision and did not submit any new and material evidence within one-year of the determination.  

Although service personnel records were associated with the claims folder in June 1993, the records do not reflect a right knee disability or a link between a right knee disability and service.  The decision is now final.  38 U.S.C.A. § 7105.  
Nevertheless, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

Evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The January 1990 rating decision notes that service connection for a right knee disability was denied based on a determination that there was no evidence of a right knee disability.  

Evidence associated with the claims file since the RO's January 1990 rating decision consists of VA medical records, to include a February 2010 record noting knee arthralgia.  Further, a March 2010 rating decision reflects newly service-connected left knee instability and a scar of the left knee associated with the left knee surgery residuals.  In addition, in his June 2008 notice of disagreement, the Veteran asserted that his right knee symptoms are secondary to his service-connected left knee disability.  

The Board finds that this evidence is new and material and raises a reasonable possibility of substantiating the claim.  Reopening the claim for service connection for a right knee disability is warranted.


II.  Service Connection

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefits sought on appeal with respect to service connection for tinnitus.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In relevant part, 38 U.S.C.A. § 1154(a)  requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts entitlement to service connection for tinnitus as a result of noise exposure during service.  More specifically, he asserts he has tinnitus due to loud noise associated with weapons fire during service in Vietnam.  

Lending credibility to his assertion are service personnel records reflecting his participation in an Unnamed Campaign and awards and decorations are listed to include a Republic of Vietnam Campaign Medal w/60 device.  Although his DD Form 214 shows his military occupational specialty (MOS) was clerk, he was assigned to an artillery unit.  A May 2001 VA treatment record notes a history of having come under sniper fire and mortar attack during service in Vietnam, and service connection for connection for PTSD based on the in-service experiences in Vietnam was granted in a December 2011 rating decision.  The Board accepts that the Veteran was exposed to loud noise during service.  

Although tinnitus is not documented in the service treatment records, such does not prevent the Board from finding in favor of service connection, particularly in view of the contemporaneous evidence.  For example, a 1976 private audiogram report notes a history of noise exposure from artillery during service and results of tympanogram were noted to be consistent with retracted tympanic membranes.  In addition, a January 2007 VA treatment record notes tinnitus.  Current disability is established.  

The Veteran is competent to report his symptoms during service and a continuity of symptoms after separation, particularly in light of his degree in nursing degree, as reflected in a June 1993 VA examination report.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  The Board finds that his report is consistent with his service and that his report of a continuity of symptoms is credible.  

The Board accepts that the Veteran had excessive noise exposure during service, and finds that his report as to onset of tinnitus and a continuity of symptoms after separation to the present, to be both competent and credible.  

The evidence is in at least equipoise.  Resolving doubt in the Veteran's favor, service connection for tinnitus is warranted. 


ORDER

New and material evidence has been presented and the claim of entitlement to service connection for hearing loss is reopened ; to this extent, the appeal is granted.

New and material evidence has been presented and the claim of entitlement to service connection for a right knee disability is reopened; to this extent, the appeal is granted.

Service connection for tinnitus is granted.  


REMAND

The Veteran asserts entitlement to service connection for hearing loss and a right knee disability, along with entitlement to an increased rating for his service-connected left knee disability, to include a TDIU.  

In July 2011, the Veteran submitted evidence and argument.  Included in this submission was a July 2011 psychiatric examination report noted to have been performed at the behest of the Social Security Administration (SSA) and the Georgia Disability Adjudication Services (DAS).  In addition to the July 2011 narrative report, a medical doctor completed a form regarding the Veteran's ability to work, vis-à-vis his psychiatric disability, as well as other physical impairments.  Although the Veteran has submitted SSA records, the RO has not requested the records directly from SSA.  VA has an obligation to make all necessary efforts to obtain all relevant records in the possession of a Federal agency.  38 C.F.R. § 3.159(c)(2).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possible nexus is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's DD Form 214 shows that he served in Vietnam and personnel records reflect decorations and awards to include a Vietnam Campaign Medal w/60 device.  A January 2004 VA treatment records notes that he is a 'VIETNAM COMBAT VETERAN," and the February 2011 VA PTSD examination report reflects a history of constant exposure during service in Vietnam.  In light of the evidence, to include a current hearing loss disability as reflected in a September 2008 VA treatment record, and some indication of in-service injury, examination is required.  In reconsidering the issue, the RO must specifically consider the application of 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2012).  See Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000).  

VA treatment records, to include a May 2009 record, reflect findings in regard to the bilateral lower extremities.  In light of the evidence, to include the Veteran's competent statements, examination is required.  

With respect to the evaluation of left knee surgery residuals, the Veteran was afforded a VA examination in October 2009.  In September 2011 correspondence, the Veteran noted knee symptoms resulted in additional disability.  The Board construes the Veteran's report of symptoms as an assertion that his knee symptoms have worsened since the most recent October 2009 VA examination.  As such, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected left knee surgery residuals on appeal.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, the claim must be remanded the claim.  

The issue of entitlement to a TDIU is inextricably intertwined with the increased rating claim and the claims for service connection.  Thus, Board is unable to review the issue of entitlement to TDIU until the issues of service connection and increased rating claims are resolved. Id.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA directly and request copies of any decision and associated evidence regarding any award of or application for benefits on behalf of the Veteran.  A written response to such request is required.

2.  Schedule the Veteran for a VA audio examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All required testing must be accomplished.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hearing loss is related to service or caused or aggravated by service-connected tinnitus.  

The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA Joints examination.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All required testing must be accomplished.  

The examiner must fully describe all manifestations of the service-connected left knee disability, to include x-ray changes, instability, or limitations of movement in any plane.

The examiner is to also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any right knee disability found to be present is caused or aggravated by service-connected left knee surgery residuals, or is otherwise related to service.  

The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms

The examiner is to opine as to whether the Veteran's service-connected disabilities individually or in the aggregate, without consideration of his non-service-connected or other service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits remain denied issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


